The defendants being convicted on one indictment, pleaded it in bar to the others; and the question before this Court was, whether it was a good plea in bar.
The defendants are bound to keep all the streets of the town in repair, and are liable to an indictment upon every neglect of this duty. But if more than one street is out of repair at the same time, this does not multiply the offenses, though the one committed must take its nature and degree from the greater or less negligence with which it is attended. It would be monstrous to charge them with separate indictments for every street in the town, when the whole were *Page 272 
out of repair at the same time; especially when upon one indictment a fine can be imposed adequate to the real estimate of the offense. Were such a doctrine tolerated, it is impossible to say where its consequences would end; for, then, an overseer whose road is out of repair might be charged in separate indictments for every hundred yards (why not every yard?) and be ruined by the costs, when perhaps a moderate fine would atone for the offense. This notion of rendering crimes, (372)  like matter, infinitely divisible, is repugnant to the spirit and policy of the law and ought not to be countenanced. It is the opinion of the Court that the plea of auterfait convict, relied on by the defendant, is a bar to all the other indictments.
Cited: S. v. Lindsay, 61 N.C. 470; S. v. Nash, 86 N.C. 653; S. v.Crumpler, 88 N.C. 650; S. v. Cross, 101 N.C. 780.